BARRETT, J.
The evidence justified the referee’s finding that the intention of both parties—lessor and lessee—in making the lease was that the premises should be used as a house of prostitution. ' The lessor, Morris, knew that the premises had been previously used by the Clarks for such purpose, and the intention was to keep them there in the same business, under cover of a lease for innocent purposes to Mowatt. It was simply a continuation of an existing device, for Mowatt was also lessee in the prior lease, and the receipts for rent (paid by the Clarks to the agent, Flanagan, during the existence of this prior lease) were given in his (Mowatt’s) name. Morris knew that Flanagan was agent for the Clarks’ landlord, whoever that landlord might be. He knew, also, on April 8, 1889, when he contracted for the purchase of the premises, that there was an existing lease thereof, which would expire on the 1st of the following month. This lease was referred to in the contract, although Mowatt’s name as lessee was not there specified. Thus, however, Morris had notice either that the Clarks themselves were such *366lessees, or that they were occupying as subtenants of some unnamed lessee. He knew that the Clarks were paying rent to some one,—who was Flanagan’s principal,—for he told Mrs. Clark not to pay Flanagan a small sum, which she was about to pay, but to apply such sum to repairing the house- The negotiation for the new lease was between Morris and Mrs. Clark. Morris told her that he would give her a long lease, and sent her down to his lawyers to get it. This was with full knowledge of her business and of the use to which the house was being put. Mrs. Clark went down to Morris’ lawyers, and the new lease was actually made out in the names of the Clarks as lessees. Such lease, so prepared, was even signed by the man Clark. Afterwards this lease was destroyed, and the new lease, as finally made out and signed, ran to-Mowatt as lessee; but there was no change whatever in the existing arrangement, except that the Clarks now paid their rent directly to Morris, instead óf, as formerly, to the agent, Flanagan. The first payment was made almost immediately after the execution of the new lease, namely-, on the 1st day of Maj1', 1889. And Mrs. Clark testified that Morris “treated the girls” in the house whenever she paid him the rent. Was Morris, it may be asked, acting as agent for his own nominal lessee, Mowatt, when he collected these rents in this house of prostitution from its proprietress and treated the occupants? ’ And how did it happen that Mowatt, the existing lessee in the expiring lease, was substituted for the Clarks after Morris had promised Mrs. Clark the new lease, and had sent her down to his lawyers to obtain it, and even after the new lease had been made out to the Clarks, and signed by one of them? We find no answer to these questions in any of the testimony offered by the plaintiff, nor do we find any answer to the group of facts and circumstances thus presented by the defendant. Those facts and circumstances, so far as they are material, may be recapitulated as follows: Morris well knew, before -he purchased the property, and before he executed the lease in question, that the premises were being occupied and used as a house of prostitution, and that the occupants were paying rent to an agent therefor. Morris, with this knowledge, promised these occupants a new lease, and sent them to bis lawyers to have it prepared. It was so prepared, and then it was destroyed, and a lease to Mowatt substituted. Subsequently Morris dealt directly with these occupants, and collected rents from them-with full knowledge of their continuously corrupt use; and he did this without regard to the form of the new lease or to the lessee named therein. It seems to me that a prima facie case of corrupt purpose on Morris’ part (when he executed the lease to Mowatt) was thus made out, and that such corrupt purpose, to which all the circumstances so convincing point, called at least for explanation. But such explanation was not forthcoming. Morris was not called as a witness, and Mrs. Clark’s testimony with regard to her negotiations and transactions with him personally—although, of course, testimony of a tainted character—was uncontradicted. There were crucial parts of her testimony, which, if. untrue, could easily have been-refuted. There were also other parts which were fully corroborated. Upon the whole, I *367think the referee’s findings were entirely justified, and, as there was no error in the admission or rejection of testimony, or in the legal conclusions deducible from the facts found, the judgment should be affirmed, with costs.
O’BRIEN, J., concurs.